Adams, J.
dissenting. — The question presented in this case is as to the distribution of that part of John Sunderland’s *737estate which would have been inherited by his son, Wm. P. Sunderland, if he had outlived the intestate. There ought, I think, to be no difficulty in answering the question, because the statute provides who shall take his share in plain and explicit terms, and this is wholly a matter of statute. We have no occasion to inquire who would take, but for the statute. There is no natural right which the statute cannot control. The wishes of the ancestor must control, and the statute is supposed to express his wishes, in the absence of any testamentary disposition.
Where, then, a person dies intestate, we have only to inquire what was the statute under which he died. If we find its terms to be plain and unambiguous, we must take it as it reads. We cannot be allowed to engraft upon it an exception by judicial construction. Tet that is what the majority does, as it seems to me, and the only reason for it, that I can discover, is that the statute innovates upon the common law rule of descent, and cannot be supposed to express the wishes of the intestate, notwithstanding it must be assumed that he elected to die intestate.
Let us see whether I am correct in my position, that the majority engrafts by judicial construction an exception upon a plain and unambiguous statute. Section 2454 of the Code is in these words: “If any one of his (the intestate’s) children be dead, the heirs of such child shall inherit his share in accordance with the rules hereinafter prescribed, in the same manner as though such child had outlived his parents.” We have a case where one of the intestates’s children was dead at the time the intestate died. Wm. P. Sunderland was one of the intestate’s children, and he was dead. N ow the statute expressly says that “the heirs of such child shall inherit his share.” To determine, then, who shall inherit his share, we have only to inquire who were his heirs. If Ella Louise Foote Sunderland was his heir, she must inherit. That she was not such there can be no pretense. She was adopted with that express view. The act of adoption expressly pro*738vides “that "Win. P. Sunderland and Maria Louise Sunderland, his wife, be, and they are hereby, authorized to adopt Ella Louise Eoote, their niece, and that after said adoption the said Ella Louise Foote shall be known by the name of Ella Louise Foote Sunderland, and shall inherit from the said Wm. P. and Maria Louise Sunderland, or either of them, as if she were their legitimate child.” Without any question, then, Ella Louise Foote Sunderland became the heir of Wm. P. Sunderland. We come next to inquire whether she was such heir as is contemplated by the word “heirs” as used in section 2454 of the Code, above cited. The word heir is a legal term, and means any one who can inherit. This is all the significance that the word has. It seems abundantly evident to me that by the word “heirs,” as used in the section cited, is meant those who can inherit. It does not, I think, mean heirs by blood alone, nor heirs by adoption alone, but all who can inherit. We have already held that our statute of descent must be construed literally, regardless of blood relationship. Moore v. Weaver, 53 Iowa, 11. To my mind it is clear that those who would have inherited from Wm. P. Sunderland, if he survived his father, shall now inherit his share. We can easily conceive that Wm. P. Sunderland and his wife may have adopted their niece largely with the view of prospective inheritance from the intestate. There is certainly no reason for supposing that the construction which I would give the statute would work an unforeseen and undesired diversion of the property. It is true, the act of adoption modifies what would otherwise be the rule of inheritance from Ella Louise. But the special provision as to inheritance from her does not modify, nor have any tendency to modify, the express provision as to inheritance by her. She is not the less the heir of Wm. P. as provided, and is not the less embraced within the word “heirs” as used in the section of the Code above cited. Nor does the fact that she was adopted in Louisiana make her less the heir. Her adoption there established her relation to her adopting father completely, and that relation must *739be recognized elsewhere. Ross v. Ross, 129 Mass., 243. She without question would have inherited from ¥m. P. Sunder-land in Iowa. That is all we need to know, because the statute expressly makes ¥m. P’s heir, John’s heir, ¥m. P. being dead. It distributes what would have been ¥m. P.’s share to those who would have inherited from ¥m. P. if he had survived his father and died intestate seized of it. No language could more clearly give expression to this idea.
But it is thought by th'e majority that the construction which should be given to our statute of descent should be governed somewhat by the construction which has been given by the Supreme Court of Illinois to the Illinois statute of descent. The majority cite and rely upon Keegan v. Gerahty, 14 Chicago Legal News, 84 (s. c., 101 Ill., 26). But in my opinion, that case bears no analogy to this. The question in that case was as to the descent of the estate of one Mary Gertrude Keegan. The plaintiff, Mary Ann Keegan, claimed to inherit it as the heir of Mary Gertrude. Her alleged heir-ship was predicated upon the theory that she was the sister of Mary Gertrude. Had she been the sister, she would under the statute of Illinois have been the heir. The question presented was as to whether she was the sister. The court held that she was not. The fact was that she was the adopted daughter of Michael B. Keegan, and the intestate Mary Gertrude Keegan was the actual daughter of Michael B. Keegan. The court very properly held that Mary Ann Keegan and Mary Gertrude were not sisters. The relation of sister, unlike that of heir, is a mere natural relation, and cannot be constituted by statutes, as the relation of heir can be. The court in that case, referring to the statute, said: “To inherit under that statute she (the plaintiff) must be a sister of Mary Gertrude Keegan. Petitioner is not such sister, nor has she been made an adopted sister, and had given her the right of an adopted sister to Mary Gertrude Keegan.' An adopted child is not a child in fact, nor is an adopted child, having the rights of a child, a child in fact. But, under the statute of *740descent, to inherit from Mary Gertrude Keegan as her sister, the petitioner must have been the actual child of Michael K. Keegan.”
The court further held in that case that the petitioner, who had been adopted under the laws of Wisconsin, could not have greater rights than if adopted under the laws of Illinois, and by the law of Illinois it is expressly provided that an adopted child shall not be capable of taking “property from the lineal or collateral kindred of the parent by right of representation.” Iiow inapplicable that case is to the case at bar may be seen from this, that if Ella Louise Foote Sunderland is the heir of Wm. P. Sunderland within the meaning of the Iowa statute, then by that same statute she is expressly made capable of taking property from the lineal kindred by right of representation. I cannot agree with the majority, and I think that the judgment of the court below should be reversed.
I am authorized to say that Mr. Justice Day concurs with me in this dissent.